Citation Nr: 0211639	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  98-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for chronic 
bronchitis.

(The issues of entitlement to service connection for a 
disability of the right knee, and initial compensable ratings 
for right thumb and right ring finger fracture residuals, and 
left wrist fracture residuals are the subjects of a future 
decision.)


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran had active military service from November 1979 to 
January 1995.  His DD Form 214 credits him with service in 
support of Operation Desert Shield/Storm from August 2, 1990 
to January 31, 1995.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

In pertinent part, the RO granted entitlement to service 
connection for chronic bronchitis with assignment of an 
initial noncompensable evaluation effective February 1, 1995, 
the day following the veteran's separation from active 
service.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in December 1998, a transcript of 
which has been associated with the claims file.

In October 1999 the veteran and his wife provided oral 
testimony before the undersigned Member of the Board at the 
RO, a transcript of which has been associated with the claims 
file.

In March 2000, after adjudicating other issues then pending 
on appeal, the Board remanded the case to the RO for further 
development and adjudicative actions.

In December 2001 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.




The Board is undertaking additional development on the issues 
of entitlement to service connection for a disability of the 
right knee, and initial compensable ratings for right thumb 
and right ring finger fracture residuals, and for a left 
wrist fracture residuals pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  For the period from February 1, 1995 to October 6, 1996, 
chronic bronchitis was manifested by recurrent symptoms 
productive of no more than mild impairment.

2.  Since October 7, 1996, chronic bronchitis has been 
manifested by recurrent symptoms productive of no more than 
mild impairment and pulmonary function tests consistent with 
FEV-1 to be 86 percent of predicted value and FEV-1/FVC to be 
108 percent of predicted value (mild impairment).


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
chronic bronchitis are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6600 (effective prior to October 7, 1996); 38 C.F.R. §§ 
4.7, 4.97; Diagnostic Code 6600; 61 Fed. Reg. 46720-46731 
(Sept. 5, 1996) (effective Oct. 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records essentially reflect findings of mild 
bronchitis symptomatology.

The veteran filed a claim of entitlement to service 
connection for chronic bronchitis on February 3, 1995.

A December 1996 VA general medical examination report shows a 
normal respiratory system.  

A February 1997 VA general medical examination report shows a 
normal chest x-ray study with no active disease.  Chest 
dimension was normal.  On objective evaluation a few wheezes 
were heard in the left base.  They cleared with coughing.  
Expansion was adequate.  Pulmonary function studies revealed 
FEV-1 to be 110 percent of predicted value and FEV-1/FVC to 
be 99 percent of predicted value.  Diagnosis was chronic 
bronchitis.  

In December 1998 the veteran and his spouse attended a 
hearing before a hearing officer at the RO.  The hearing 
transcript is on file.  He noted taking medication for 
respiratory symptoms.

In October 1999 the veteran and spouse testified at a Travel 
Board hearing before the undersigned Member of the Board at 
the RO.  The hearing transcript is on file.  The veteran 
indicated that his bronchitis was manifested by coughing 
spells with difficulty breathing and phlegm with blood. 


A November 2000 VA general medical examination report shows 
the veteran denied having any particular problems with 
breathing.  He gave no history of chronic cough or 
hemoptysis.  The medical examiner noted that one x-ray study 
of record suggested possible bronchiectasis; however, other 
chest x-ray studies were normal.  

On objective examination the veteran was described as well-
developed and well nourished.  He had no difficulty 
breathing.  The chest was symmetrical and clear with good 
breath sounds.  A chest x-ray was normal.  Pulmonary function 
test revealed FEV-1 to be 96 percent of predicted value and 
FEV-1/FVC to be 109 percent of predicted value.  Spirometry 
was within normal limits.  Diagnosis was chronic bronchitis, 
not found on examination.  

A September 2001 special VA pulmonary examination report 
shows that the medical specialist reviewed the veteran's 
claims file.  The veteran reported treatment for bronchitis 
in service.  Normal pulmonary function testing one year prior 
to examination was noted.

It was noted that presently, the veteran did not complain of 
cough, chest pain, hemoptysis, sputum production, shortness 
of breath, chills, fever or night sweat.  The medical 
specialist noted that the veteran had no respiratory symptoms 
presently.

On objective evaluation the lungs were perfectly clear to 
auscultation and percussion.  Excellent chest expansion 
bilaterally was noted.  There were no wheezes, rales or 
rhonchi.  No cough during the examination was evidenced.  

A chest x-ray revealed no active disease.  Dimension of chest 
was normal.  Pulmonary function test revealed FEV-1 to be 86 
percent of predicted value and FEV-1/FVC to be 108 percent of 
predicted value.  Mild restrictive disease was reported.  



Impression was chronic bronchitis not found and recurrent 
bronchitis by medical records, clinically asymptomatic at 
this time.  The medical specialist opined that the veteran 
certainly did not have a lung disease that would in any way 
interfere with his capacity to work.  

He noted that the veteran had a few episodes of bronchitis in 
the past, but had not had episodes of bronchitis within the 
past 10 years.  The medical specialist noted that strictly 
speaking, the veteran did not have chronic bronchitis or 
chronic obstructive pulmonary disease at the time of 
examination.  Rather, the bronchitis episodes were noted to 
be recurrent in nature.

The Social Security Administration (SSA) records pertaining 
to the award of disability benefits are silent for 
bronchitis.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (2001). 

The percentage ratings contained in the Rating Schedule 
represent, as far as can be determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2001). 

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 




These regulations include 38 C.F.R. §§ 4.1 and 4.2 (2001) 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition. Schafrath, 1 Vet. App. 
at 593-94 (1991).

The RO has evaluated the veteran's bronchitis under Code 
6600, chronic bronchitis. 38 C.F.R. § 4.97.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas. 38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, before October 7, 1996, only the previous version 
of the rating criteria may be applied.  Thereafter, the 
version more favorable to the veteran must be applied.

Prior to October 7, 1996, a noncompensable evaluation was 
warranted for mild chronic bronchitis with slight cough, no 
dyspnea and few rales. 




Moderate chronic bronchitis with considerable night or 
morning cough, slight dyspnea on exercise, and scattered 
bilateral rales warranted a 10 percent evaluation.  

A 30 percent evaluation was warranted for moderately severe 
chronic bronchitis with persistent cough at intervals 
throughout the day, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  

Severe chronic bronchitis with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment warranted a 60 
percent evaluation. 

A 100 percent evaluation was warranted for pronounced chronic 
bronchitis with copious productive cough and dyspnea at rest, 
pulmonary function testing showing a severe degree of chronic 
airway obstruction, with symptoms of associated severe 
emphysema or cyanosis and findings of right-sided heart 
involvement.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.

Effective October 7, 1996, under the new rating criteria, a 
10 percent disability evaluation is warranted for FEV-1 
(Forced Expiratory Volume in One Second) of 71 to 80 percent 
predicted, or FEV-1/FVC (Forced Vital Capacity) of 71 to 80 
percent, or DLCO SB (Diffusion Capacity of Carbon Monoxide, 
Single Breath) 66 to 80 percent predicted. 

A 30 percent disability evaluation is warranted for FEV-1 of 
56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, 
or DLCO (SB) 56 to 65 percent predicted. 

A 60 percent disability evaluation is warranted for FEV-1 of 
40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, 
or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml (with cardiorespiratory limit).


A 100 percent disability evaluation is warranted for FEV-1 
less than 40 percent of predicted value, or the ratio of FEV-
1FCV is less than 40 percent, or DLCO (SB) is less than 40 
percent predicted, or maximum exercise capacity less than 15 
milliliters oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or requiring outpatient oxygen therapy.  
See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2001).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001). 

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3. 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).




This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); see also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

In March 2000 this case was remanded by the Board for 
additional development of the evidence.  The veteran was 
afforded a special VA pulmonary examination with opinion 
pertaining to his claim of entitlement to an initial 
compensable evaluation for chronic bronchitis. 

In its rating decision, statement of the case, supplemental 
statement of the case, and/or other associated 
correspondence, the RO in the aggregate essentially notified 
the appellant which portion of the evidence was to be 
submitted by him and which was to be provided by VA 
consistent with section 5103A.  The veteran noted receiving 
SSA disability benefits.  All pertinent records have been 
obtained from SSA.  The veteran indicated that he was not 
receiving any significant private or VA medical treatment for 
bronchitis.  

The RO in effect indicated to the appellant that VA would 
obtain records for him which he adequately identified and 
authorized for release.  Therefore, such notification to the 
appellant satisfies the requirement that VA advise the 
appellant as to which evidence, if any, he is to submit, and 
which VA will obtain.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); see Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.




Importantly, in December 1998 the veteran and spouse attended 
a hearing before a hearing officer at the RO.  In October 
1999, the veteran was afforded a Travel Board hearing in 
Little Rock, Arkansas, held before the undersigned.  The 
hearing transcripts are on file.  The record at this time is 
complete. 

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.   

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc),  vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000)(CAFC); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case to the RO for the sole purpose of 
applying the new law per se to the veteran's case would be 
superfluous and serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.




Initial compensable evaluation

The issue on appeal stems from the initial grant of service 
connection for chronic bronchitis by the RO in August 1997.  
Separate ratings can be assigned for separate periods of time 
based on facts found a practice known as "staged" ratings.  
See Fenderson.

Comparing the respiratory findings noted on physical 
examination reports and the pulmonary function studies with 
the rating criteria in effect for the period from February 1, 
1995 to October 6, 1996, the Board finds that chronic 
bronchitis does not warrant a compensable evaluation.  The 
veteran's bronchitis was manifested by recurrent symptoms 
productive of not more than mild impairment.  

The record lacks competent medical evidence demonstrating 
bronchitis manifested by considerable night or morning cough, 
slight dyspnea on exercise, and scattered bilateral rales 
thereby warranting a compensable evaluation.  Moreover, chest 
x-rays were normal.  Pulmonary function testing revealed at 
most mild respiratory restriction.  

The objective findings fail to meet or more nearly 
approximate the criteria for a compensable evaluation for 
bronchitis under the old criteria in effect prior to October 
7, 1996.

Moreover, for the period since October 7, 1996, chronic 
bronchitis has been manifested by recurrent symptoms 
productive of no more than mild impairment and pulmonary 
function testing consistent with FEV-1 to be 86 percent of 
predicted value and FEV-1/FVC to be 108 percent of predicted 
value (mild impairment), consistent with a noncompensable 
evaluation with application of the previous and amended 
criteria.

Importantly, the Board notes that on a recent special VA 
pulmonary examination, the medical specialist noted that 
chronic bronchitis was not found, and that recurrent 
bronchitis shown by the medical records was clinically 
asymptomatic at that time.  

Also, the medical specialist opined that the veteran 
certainly did not have a lung disease that would in any way 
interfere with his capacity to work.  He noted that the 
veteran had had episodes of bronchitis within the past 10 
years. 

The competent medical evidence including pulmonary function 
studies fail to demonstrate evidence of a bronchitis process 
meeting or more nearly approximating the criteria for a 
compensable evaluation under either the old or new rating 
criteria.  

In view of the fact that the Board has found no basis for 
assignment of a compensable evaluation for chronic 
bronchitis, consideration of assignment of "staged" ratings 
in view of the initial grant of service is not warranted.  
See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial compensable evaluation for chronic 
bronchitis.  See Gilbert, supra. 


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and considered them, 
but did not grant a compensable evaluation on this basis.

The Board finds that a higher rating for chronic bronchitis 
discussed in the paragraphs above on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) is not 
appropriate.

It is clear that the disability at issue have not rendered 
the veteran's clinical picture unusual or exceptional in 
nature, has not markedly interfered with employment, and has 
not required frequent inpatient care as to render impractical 
the application of regular schedular standards, thereby 
precluding a grant of entitlement to a compensable evaluation 
on an extraschedular basis.  

In September 2001 a VA pulmonary specialist noted that 
bronchitis would not in any way interfere with the veteran's 
ability to work.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial compensable evaluation for chronic 
bronchitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

